Citation Nr: 1520633	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1957 to April 1961.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

In July 2013, the Board denied service connection for COPD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a January 2015 Memorandum Decision, the Court vacated the Board's decision denying service connection for COPD and remanded the matter to the Board to provide a Board hearing for the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for COPD

In the January 2015 Memorandum Decision, the Court concluded that the following May 2012 statement by the Veteran's former representative does not constitute a specific knowing and voluntary waiver of entitlement to a previously requested Board hearing: "The veteran does not want any more hearing scheduled, he does not want to travel to Cheyenne, WY or have to travel to Lincoln, Nebraska.  Please do not schedule this veteran for any further hearing."  The Court found that the May 2012 statement from the former representative requesting that no further hearings be scheduled for the Veteran, because it did not specifically withdraw or waive the right to a Board hearing, did not constitute knowing and voluntary waiver of the right to a Board hearing.  The Court remanded the case for a Board hearing.  In consideration thereof, a remand to satisfy the Board hearing request and the Court's order is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014). 

The Board notes that on the Appeal to Board of Veterans' Appeals form (VA Form 9) dated in July 2011, the Veteran had previously requested a Board videoconference ("Tele-conference") hearing to be held at the Cheyenne, Wyoming RO, rather than the Lincoln, Nebraska RO, because Cheyenne was closer to him.  After discussion as to where a DRO hearing and a Board hearing should be held, the Veteran selected a DRO hearing at the Lincoln, Nebraska RO; however, in September 2011, the Veteran again requested a Board videoconference hearing to be held at the RO in Cheyenne, Wyoming.  In a February 2012 Statement in Support of Claim, the Veteran wrote that, if he were required to go to another appeals hearing, he would like it to be scheduled at the Cheyenne, Wyoming VA RO, where he would be more willing to go.  

Notwithstanding the Veteran's request for type of hearing (videoconference) and location of Board hearing (Cheyenne), in a May 2015 letter, the Veteran's attorney requests remand of the case to the Lincoln, Nebraska, RO to schedule the Veteran for a Board hearing, but does not indicate where the Board hearing is to be held (Cheyenne or Lincoln), and the Veteran's attorney does not elect a type of hearing (Travel Board versus videoconference), intentionally deferring the election of type of hearing.  The Veteran's last, clear expression of desire for Board hearing was for a videoconference hearing in Cheyenne, Wyoming, while the attorney suggests no decision has been made.  While the Veteran, with the advice of his attorney, may elect either a Travel Board or videoconference hearing upon remand, he and his attorney are strongly advised to do so sooner rather than later in order for the RO to be able to schedule the proper type of Board hearing (Travel Board or videoconference), and to schedule the hearing at the proper location (Cheyenne versus Lincoln).  Especially in the context of this case, which includes ambiguous expressions regarding hearing requests and incompatible expressions of hearing requests from the Veteran and his representative that resulted in a vacated Board decision and delay in providing the Veteran a Board hearing, the Veteran and attorney are urged to consult, decide, and clearly communicate the type and preferred location of Board hearing.  

Accordingly, the issue of service connection for COPD is REMANDED for the following actions:

After clarifying the Veteran's address, type of hearing (Travel Board versus videoconference), and location of hearing (Cheyenne versus Lincoln), schedule the Veteran for a Board hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


